DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 4/26/2022.
	Claims 1-18 were directly and/or indirectly amended. No Claims were added and none were canceled.
	Claims 1-18 are pending/rejected.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
Applicant amendment with respect to claims 1-20 overcame the 112(f) rejection and claim objection. Therefore, the claim objection and the 112(f) rejection have been withdrawn.
Applicant response fail to overcome the double patenting rejection.
Examiner response to the obviousness double patenting rejection is maintained and finalized.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10747815. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below;
Instant application
10747815
Claims 1, 7, and 13, A search system, a non-transitory computer readable medium, and a method comprising: 
a processor; 
a data store, having a corpus and an index of the corpus stored thereon, the corpus comprising a set of objects, each object associated with a corresponding identifier; and a non-transitory computer readable medium, having instructions executable on the processor for: 
receiving a search query having a region value term, the region value term including a region value operator, a set of regions and a first search value including a first comparator and a first comparison value; 
generating a search tree for the region value term, the search tree having a region value node configured according to the region value operator, the set of regions and the first search value, wherein the region value node has, for each region of the set of regions, a sub-node comprising a first match process corresponding to the region and the first search value; 
determining if any alternative processes are needed based on the region value operator and the first comparator; when any alternative processes are needed, including each alternative process in a sub-node of the search tree for a corresponding region, the alternative process corresponding to the region and a second search value including a second comparator and the first comparison value, the second comparator determined based on the region value operator and the first comparator; 
executing the search tree using the index to determine one or more objects of the corpus that satisfy the region value term, wherein executing the search tree comprises: 
receiving a first result from each of the first match processes and evaluating the first result from each of the first match processes to determine if an object has a matching value for the first search value in a first region of the set of regions and, when the object has the matching value for the first search value in the first region, determining if there are any alternative processes for any other region in the set of regions, and when there are any alternative processes for any other regions in the set of regions, receiving a second result from each of the alternative processes and evaluating the second result from each of the alternative processes to determine if the object has a matching value for the second search value in any other region, wherein the object is identified as satisfying the region value term if the object has the matching value for the first search value in the first region and does not have the matching value of the second search value in any other region; and  SUBSTITUTE SHEET (RULE 26)PCT/CA2018/050818 
returning the identifiers for the one or more objects of the corpus that satisfy the region value operator.
Claims 1, 8, 15, A search system, a non-transitory computer readable medium, and a method comprising: 
a processor; 
a data store, having a corpus and an index of the corpus stored thereon, the corpus comprising a set of objects, each object associated with a corresponding identifier; and a non-transitory computer readable medium, having instructions executable on the processor for: 
receiving a search query having a region chain operator, the region chain operator including a prioritized set of regions and a search value; 
generating a search tree for the region chain operator, the search tree having a region chain node including a region chain process configured according to the prioritized set of regions and the search value, wherein the region chain node has, for each region of the prioritized set of regions, a sub-node comprising a match process corresponding to the region and value and a value process corresponding to that region, wherein each of the match processes is a match iterator configured to evaluate the objects of the corpus according to an order of the objects and the result identifies a next object containing the search value in the region corresponding to the match process; 
executing the search tree using the index to determine one or more objects of the corpus that satisfy the region chain operator, wherein executing the search tree comprises receiving a result from each of the match processes at the region chain process and evaluating the result from each of the match processes by the region chain process to determine if an object has a matching value for the search value in a first region of the prioritized set of regions and if the first region is a highest priority region of the prioritized set of regions that includes a value for that object, wherein evaluating the result from each of the match processes by the region chain process comprises determining the set of match iterators that returned a lowest object identifier, determining the highest priority region associated with the set of match iterators that returned the lowest object identifier and determining, for the object associated with the lowest object identifier, if the highest priority region for the set of match iterators that returned the lowest object identifier is the highest priority region of all the prioritized set of regions that includes any value for the object; and  Attorney Docket No.Application No. 15/976,603 OPEN5830-1Customer ID: 109422 3 
returning the identifiers for the one or more objects of the corpus that satisfy the region chain operator.


	Claims 1, 7, and 13, recites A search system, a non-transitory computer readable medium, and a method comprising: 
a processor; a data store, having a corpus and an index of the corpus stored thereon, the corpus comprising a set of objects, each object associated with a corresponding identifier; and a non-transitory computer readable medium, having instructions executable on the processor for: 
receiving a search query having a region value term, the region value term including a region value operator, a set of regions and a first search value including a first comparator and a first comparison value, which is similar to search system, a non-transitory computer readable medium, and a method comprising: 
a processor; 
a data store, having a corpus and an index of the corpus stored thereon, the corpus comprising a set of objects, each object associated with a corresponding identifier; and a non-transitory computer readable medium, having instructions executable on the processor for: 
receiving a search query having a region chain operator, the region chain operator including a prioritized set of regions and a search value;  generating a search tree for the region value term, the search tree having a region value node configured according to the region value operator, the set of regions and the first search value, wherein the region value node has, for each region of the set of regions, a sub-node comprising a first match process corresponding to the region and the first search value; determining if any alternative processes are needed based on the region value operator and the first comparator; when any alternative processes are needed, including each alternative process in a sub-node of the search tree for a corresponding region, the alternative process corresponding to the region and a second search value including a second comparator and the first comparison value, the second comparator determined based on the region value operator and the first comparator which is variation of generating a search tree for the region chain operator, the search tree having a region chain node including a region chain process configured according to the prioritized set of regions and the search value, wherein the region chain node has, for each region of the prioritized set of regions, a sub-node comprising a match process corresponding to the region and value and a value process corresponding to that region, wherein each of the match processes is a match iterator configured to evaluate the objects of the corpus according to an order of the objects and the result identifies a next object containing the search value in the region corresponding to the match process; executing the search tree using the index to determine one or more objects of the corpus that satisfy the region value term, wherein executing the search tree comprises: 
receiving a first result from each of the first match processes and evaluating the first result from each of the first match processes to determine if an object has a matching value for the first search value in a first region of the set of regions and, when the object has the matching value for the first search value in the first region, determining if there are any alternative processes for any other region in the set of regions, and when there are any alternative processes for any other regions in the set of regions, receiving a second result from each of the alternative processes and evaluating the second result from each of the alternative processes to determine if the object has a matching value for the second search value in any other region, wherein the object is identified as satisfying the region value term if the object has the matching value for the first search value in the first region and does not have the matching value of the second search value in any other region is a variation of executing the search tree using the index to determine one or more objects of the corpus that satisfy the region chain operator, wherein executing the search tree comprises receiving a result from each of the match processes at the region chain process and evaluating the result from each of the match processes by the region chain process to determine if an object has a matching value for the search value in a first region of the prioritized set of regions and if the first region is a highest priority region of the prioritized set of regions that includes a value for that object, wherein evaluating the result from each of the match processes by the region chain process comprises determining the set of match iterators that returned a lowest object identifier, determining the highest priority region associated with the set of match iterators that returned the lowest object identifier and determining, for the object associated with the lowest object identifier, if the highest priority region for the set of match iterators that returned the lowest object identifier is the highest priority region of all the prioritized set of regions that includes any value for the object; andAttorney Docket No.Application No. 15/976,603 OPEN5830-1Customer ID: 109422 3returning the identifiers for the one or more objects of the corpus that satisfy the region chain operator is similar to SUBSTITUTE SHEET (RULE 26)PCT/CA2018/050818 
returning the identifiers for the one or more objects of the corpus that satisfy the region value operator.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11106442 Hsiao et al. related to information technology networked entity monitoring with metric selection prior to deployment.
11093518 Lu et al. information technology networked entity monitoring with dynamic metric and threshold selection.
20210073287 Hunter related to dimensional reduction of categorized directed graphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 2, 2022